PER CURIAM.
The constitutional issue having been resolved in our recent opinion in State v. Bales, 343 So.2d 9 (1977), it appears that the only substantial issue involved is within the jurisdiction of the Circuit Court for the Twelfth Judicial Circuit, therefore, pursuant to the provisions of Florida Appellate Rules, it is ordered that this cause be transferred to said Circuit Court for the Twelfth Circuit, for consideration and determination after five (5) days from this date unless, in the meantime, attorneys of record for the parties, or any of them, shall bring to the attention of the court that the cause is one which should be heard and determined by this court. Unless such cause is shown by writing filed in this court within the time stated, the Clerk shall complete the transfer in accord with the above directive without further order.
OVERTON, C. J. and BOYD, ENGLAND, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
ADKINS, J., dissents.